department of the treasury internal_revenue_service washington d c date number release date uil no spr-114575-99 cc it a memorandum for gaming isp from lewis j fernandez deputy associate chief_counsel income_tax accounting cc it a subject prenegotiated debt_discharge in gaming industry disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed in no event shall it be disclosed to taxpayers or their representatives issue whether under the circumstances described below a casino patron customer realizes discharge_of_indebtedness income when a casino accepts less than the face_amount of the customer’s marker a debt_instrument in full satisfaction of the marker pursuant to a prearranged agreement with the customer conclusion we conclude that the prearranged discount on a gaming customer’s marker should be treated as a purchase_price_adjustment under the facts presented purchase_price_adjustment treatment is appropriate in this case because the facts in this situation indicate that the intent and purpose of the parties was to effect a discount to the cost of the gambling services and entertainment ie the customer’s wagering losses among the salient facts so indicating are that the discount was negotiated prior to the customer’s visit to the casino for the purpose of inducing the customer’s visit to the casino and was noted in writing in the casino’s books prior to the signing of the marker although the absence of such prenegotiations and written record do not necessarily indicate that the discount results in cancellation_of_indebtedness_income we believe the presence of these factors offer a greater degree of support for our conclusion we prefer to consider other factual scenarios on a case by case basis we also express no opinion on the federal tax consequences of other amenities offered by casinos to attract and retain patrons facts according to representatives of the casino industry foreign gaming customers with significant wagering histories are often offered attractive incentives to visit casinos in the united_states one such incentive is the marker discount whereby the foreign customer may negotiate or be offered a discount at which he may settle his marker if in a net_loss position at the end of the visit the terms of the discount are set at or before the signing of the marker and the agreement is informally noted in the casino’s records if a customer wins the full amount of the marker is required to be paid the marker is generally paid within several months after the marker is signed if the customer does not pay the discounted marker the casino attempts to collect the full amount of the marker together with any interest allowed under local law the foreign customer signs a marker and receives chips equal to the face_amount of the marker the chips can be used only to wager in that casino and cannot be exchanged for cash that could be applied by the foreign customer to some other purpose for financial_accounting purposes the casino treats the face_amount of the marker as part of gross revenues and treats the prenegotiated marker discount as an adjustment to gross revenues in arriving at gross_income ie the amount of the prenegotiated discount is a separate entry for financial_accounting from the reserve for bad_debts law and analysis purchase_price_adjustment two inquiries must be addressed in determining whether the prenegotiated marker discount described above may be characterized as a purchase_price discount first is a casino a purveyor of goods and services such that a consumer has purchased something the price of which may be discounted and assuming that the answer to the first inquiry is affirmative second was the purpose and intent of the parties to provide a formula for adjusting the price with respect to the first inquiry we believe that a casino is in the business of providing entertainment and gambling services and that a customer’s wager may be likened to the purchase of such services although the purchase_price discount authorities our research uncovered deal mostly with adjustments to the purchase_price of property the theory is likewise applicable to the purchase of services see gunn alan another look at the zarin case tax note sec_893 date one might argue that a casino is merely providing a gaming forum so that customers may gamble against each other and against the house if such a view is accepted then a gaming customer is not purchasing goods or services when the customer engages in wagering activity and any rebate would simply be a reimbursement of wagering losses by a third party however we believe an observation of the gaming industry belies that characterization and that the better approach is to treat the casinos as providers of entertainment see the tax_court opinion in 92_tc_1084 pincite rev’d on other grounds 916_f2d_110 3d cir in which the court characterizes the gambler as purchasing the opportunity to gamble as well as incidental services see also marroni mark j zarin v commissioner does a gambler have income from the cancellation of a casino debt new eng l rev summer with respect to the second inquiry the standard for determining whether a payment from a vendor to a customer is a purchase_price discount or a payment for separate consideration may be found in 26_tc_707 acq 1962_2_cb_2 in that case the tax_court concluded that amounts paid_by a milk producer to buyers were purchase_price discounts because the intention and purpose of the allowance was to provide a formula for adjusting a specified gross price to an agreed net price pittsburgh milk pincite thus what distinguishes purchase_price discounts from payments for other purposes or separate consideration is the purpose and intent of the parties this purpose and intent test has been followed in other cases for example in sun microsystems inc v commissioner 66_tcm_997 the tax_court determined that stock warrants granted in order to induce the purchase of computer workstations should be treated as sales discounts and should be excludible from the seller’s gross_income the stock warrants were granted if the purchaser purchased a certain number of workstations within a certain period of time and the court states it is unlikely that the deal would have been consummated without that further inducement sun microsystems pincite the court concludes that the stock warrants should be treated as sales discounts in spite of the fact that the amount of the discount was not determinable at the inception of the agreement and notes that the negotiations clearly show that the warrants were included as an incentive to the purchase of the workstations sun microsystems pincite this conclusion was based on a finding that under the facts and circumstances the purpose and intent of the parties was to adjust the sales_price of the workstations see also computervision v commissioner 71_tcm_2450 similarly in freedom newspapers inc v commissioner 36_tcm_1755 a payment made by a party other than the seller but intimately tied to the purchase agreement to induce the purchase of property was held to be a purchase_price reduction that reduced the purchaser’s basis in the purchased property rather than ordinary_income in that case a broker promised to pay dollar_figure to a purchaser of newspapers if the broker failed to sell one of the purchased newspapers within a one year period the sale failed to occur and the dollar_figure was paid to the purchaser in finding that the payment constituted a reduction to the basis of the purchased newspapers even though the agreement to pay the dollar_figure was separate from the purchase agreement the court stated in view of the circumstances it is obvious that the agreement with the broker was intended to and succeeded in inducing petitioner’s purchase of the jackson county floridan freedom newspapers pincite under these facts the payment received by petitioner pursuant to the agreement even though made several years after the purchase of the floridan was sufficiently tied to the purchase that its characterization must be made by reference to the original transaction id pincite based upon these authorities we believe that the prearranged discount described above should be characterized as a purchase_price_adjustment or rebate granted to the customer by the casino the facts and circumstances indicate that the discount is granted in order to provide an incentive and inducement to the customer to frequent a particular casino in the same manner as a purchase_price discount is given as an incentive to a purchaser of goods or services the fact that the discount was prenegotiated strengthens this characterization as will be discussed more fully below the discharge of debt is the means by which the vendor creditor effects the purchase_price reduction or rebate to the customer debtor consistent with the authorities cited above we note that because the discount is treated as a purchase_price_adjustment it will reduce the amount of the gaming customer’s losses by the amount of the adjustment thus for example if the gaming customer prearranges a ten percent discount and gambles and loses chips in the amount of dollar_figure the customer is treated as having paid dollar_figure for the gambling opportunity and the customer’s loss under sec_165 is limited to dollar_figure discharge_of_indebtedness income as discussed above we conclude that the prenegotiated discount should not be treated as discharge_of_indebtedness income in general gross_income includes income from the discharge_of_indebtedness sec_61 284_us_1 however in some cases in which the creditor and debtor also have an additional relationship a debt_discharge is used as a medium of payment of another type of obligation between a debtor and creditor this principle was enunciated in 82_tc_638 as follows the rule_of kirby lumber is clearly applicable where the only relationship between the parties is that of debtor and creditor and where the creditor is willing to accept less than full payment in discharge of the debt because of his concerns about the debtor’s solvency or because a rise in interest rates has devalued the loan however in many cases the parties’ transactions involve more than just a debtor-creditor relationship see eustice cancellation of indebtedness and the federal_income_tax a problem of creeping confusion tax l rev the cancellation of a debt may not be in and of itself the source_of_income but may simply be the method by which a creditor makes a payment to a debtor whether such payment is ordinary_income to the debtor depends upon the nature of the payment for example a discharge_of_indebtedness may constitute a payment for services or a constructive_dividend in which cases such discharge is ordinary_income on the other hand a discharge_of_indebtedness may constitute a contribution_to_capital or a gift in which cases the forgiveness of indebtedness is not income to the debtor okc corp pincite the tax_court in okc corp also noted that courts have on occasion recognized an exception to the kirby lumber principle where the buyer of property negotiates with the seller creditor for a discharge of all or part of the purchase money indebtedness to reflect a decline in the value of the property the resulting discharge_of_indebtedness has been characterized not as income but as a retroactive reduction of the purchase_price okc corp pincite the service in revrul_92_99 declined to follow cases permitting a purchase_price_adjustment by third party lenders because the seller has received the entire purchase_price from the purchaser and is not a party to the debt reduction agreement 1992_2_cb_35 however this case does not involve a third-party lender because the casino which provided the purchased services is also the lender therefore we conclude that it is appropriate to treat the debt reduction in this case as a purchase_price_adjustment and as the means by which the seller of the services and or entertainment the casino makes a payment to the purchaser of the services the gaming customer in 92_tc_1084 rev’d 916_f2d_110 3d cir the tax_court determined that settlement of a gambling debt gave rise to discharge_of_indebtedness income in that case the facts and circumstances clearly indicated that the purpose and intent of the parties was not to effect a purchase_price discount or rebate because the debt was forgiven after the casino attempted but failed to collect the full amount of the debt in zarin the tax_court determined that the taxpayer received full value for his debt in addition the court notes that zarin bargained for and received the opportunity to gamble and incidental services lodging entertainment meals and transportation zarin pincite however this case may be distinguished from zarin because in this case the taxpayer bargained for and received the opportunity to gamble at a reduced cost of less than the face_amount of the chips received we agree that discharge_of_indebtedness income results when as in zarin a taxpayer bargains for the opportunity to gamble at the full face_amount of the chips received and the debt is later reduced under circumstances that do not reveal the intent to effect a rebate however we believe that when a taxpayer bargains for and receives the opportunity to gamble at a cost of less than the face_amount of the chips received discharge_of_indebtedness income does not result we believe that there is a significant difference between the settlement of a debt for less than its full amount and the reduction in the purchase_price of goods or services the fact of prenegotiation in this case makes the contrast even starker in zarin the tax_court also determined that sec_108 did not apply to the transaction sec_108 treats a debt reduction as a purchase_price reduction if a the debt of a purchaser of property to the seller of such property which arose out of the purchase of such property is reduced b such reduction does not occur in a title_11_case or when the purchaser is insolvent and c but for this paragraph such reduction would be treated as income to the purchaser from the discharge_of_indebtedness the tax_court noted that the ‘opportunity to gamble’ would not in the usual sense of the words be ‘property’ transferred from a seller to a purchaser the terminology used in sec_108 is readily understood with respect to tangible_property and may apply to some types of intangibles abstract concepts of property are not useful however in deciding whether what petitioner received is within the contemplation of the section we conclude that petitioner’s settlement with resorts cannot be construed as a ‘purchase-money debt reduction’ arising from the purchase of property within the meaning of sec_108 zarin pincite we do not rest our conclusion in this case upon the application of sec_108 to this transaction in this transaction we view the gaming customer as purchasing services from the casino although a customer may negotiate a purchase_price reduction for services sec_108 by its terms applies only to a reduction of debt for the purchase of property therefore like the tax_court in zarin we would not view sec_108 as applicable to a gambling debt in addition it may be questioned whether the rationale we adopt ie that a purchase_price_adjustment rationale under case law applies to a prenegotiated discount when the debt proceeds are used to gamble may be applied to a factual situation in which the debt reduction was not prenegotiated we believe that this rationale may apply to a debt reduction that is not prenegotiated but the burden upon the parties to establish the existence of a rebate agreement will be a difficult one the fact that the discount is prenegotiated is strong and convincing evidence that the purchaser and provider of the services are negotiating to adjust a specific gross purchase_price to an agreed net price for the services the determination as to whether or not a discount results in an adjustment to the purchase_price of goods or services is essentially a factual determination that must take into account all the facts and circumstances of the situation see thomas shoe co v comm 1_bta_124 acq iv-1 c b pittsburgh milk v comm pincite accordingly we express no opinion on factual scenarios other than those described in this memorandum1 this approach is consistent with 499_us_573 in that case the supreme court determined whether a discharge_of_indebtedness existed for sec_108 an exclusionary provision rather than as in this case for purposes of sec_61 an inclusionary provision the supreme court found there was no discharge_of_indebtedness under sec_108 when a bank paid less than the amount deposited on a certificate of deposit because the depositor owed an early withdrawal penalty to the bank the court held that a discharge_of_indebtedness occurs for purposes of sec_108 when a creditor agrees to release a debtor from an obligation assumed at the outset of the relationship u s pincite and determined that it is necessary to look both at the end result of the transaction and the repayment terms agreed to by the parties at the outset of the debtor-creditor relationship to determine if the debtor has realized income by reason of a discharge_of_indebtedness u s pincite the court went on to find that there was no discharge for purposes of the statute therefore the bank could not exclude from income the early withdrawal penalties in addition the court found that the difference between the amount deposited with the bank and the amount repaid to the customer while not discharge_of_indebtedness income was an accession to income if such a rationale were to be applied in this case the prearranged discount given to the gaming customers would not be characterized as discharge_of_indebtedness income because at the outset the terms of the debtor-creditor relationship do not obligate the debtor to repay the full amount of the debt in the event that the debtor is in a net_loss position at the end of his visit to the casino however under centennial the difference between the amount borrowed by the foreign gambler the face_amount of the markers or chips and the amount repaid is arguably an in this memorandum we address only the prearranged discount on certain markers and not complimentary goods or services comps provided by a casino to a customer 2the bank argued that the amount was discharge_of_indebtedness income under sec_108 because it would have been able to exclude the income under sec_108 accession to income by the gaming customer as it was to the bank in centennial however because we conclude that this difference should be considered a rebate or purchase_price_adjustment it is not includible in income
